 1 Law Offices of Shawn R. Perez
   SHAWN R. PEREZ, ESQ.
 2 7121 West Craig Rd, #113-38
   Las Vegas, NV 89129
 3 (702) 485-3977
   (702)442-7095
 4 shawn711@msn.com
   Attorney for Defendant
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9                                              ***
10    UNITED STATES OF AMERICA,                    Case No.: 2:17-cr-00160-JAD-VCF
                                                             2:17-cr-00035-JAD-GWF
11                         Plaintiff,                        2:09-cr-00032-JAD-GWF

12    vs.                                             STIPULATION AND PROPOSED
                                                          ORDER TO CONTINUE
13    DEANDRE NAKITA BROWN,                                   SENTENCING
                                                             (Second Request)
14                         Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between The United States

17 of America, through Nicholas A. Trutanich, United States Attorney, and Nadia J. Ahmed and
18 Alexandra M. Michael, Assistant United States Attorneys, and the defendant DEANDRE
19 NAKITA BROWN, by and through his counsel, Shawn R. Perez, Esq., that good cause exists
20 to continue the sentencing in this matter currently set for May 6, 2019, to May 14, 2019 at
21 2:00 p.m.
22          Good cause exists to extend the time for Sentencing because counsel for the
                                          th
23 Defendant will be out of state on the 6 to attend his son’s retirement ceremony from the
24 United States Air Force. The Defendant is currently incarcerated and has no objection to the
25 change of the date.
26          The additional time requested herein is not sought for purposes of delay.

27 ///
28 ///

                                                 1
 1        This is the second request to continue the Sentencing filed herein.
 2        DATED this 17th day of April, 2019.
 3                                                  Nicholas A. Trutanich,
                                                    United States Attorney
 4
 5 /s/ Shawn R. Perez, Esq.                         /s/ Nadia J. Ahmed
                                                    NADIA J. AHMED
 6 SHAWN R. PEREZ, ESQ.                             Assistant United States Attorney
   Counsel for Defendant
 7 Deandre Nakita Brown                             /s/ Alexandra M. Michael
                                                    ALEXANDRA MICHAEL
 8                                                  Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
 1                             UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                               ***
 4    UNITED STATES OF AMERICA,                     Case Nos.: 2:17-cr-00160-JAD-VCF
                                                               2:17-cr-00035-JAD-GWF
 5                           Plaintiff,                        2:09-cr-00032-JAD-GWF

 6    vs.                                                 PROPOSED ORDER ON
                                                       STIPULATION TO CONTINUE
 7    DEANDRE NAKITA BROWN,                                   SENTENCING
                                                             (Second Request)
 8                           Defendant.

 9
10          Based on the representations by counsel and stipulation of counsel, good cause
11 appearing therefore, the Court finds that:
12          1.    The parties agree to the continuance.
13          2.    The defendant is incarcerated and does not object to the continuance.
14          3.    Good cause exists to extend the time for Sentencing because of a calendaring
15                conflict
16          5.    The denial of this request for continuance could result in a miscarriage of
17                justice.
18          5.    The additional time requested herein is not sought for purposes of delay.
19          6.    This is the second request to continue the date set for the sentencing hearing
20                date filed herein.
21                                             ORDER
22          IT IS THEREFORE ORDERED, that the Sentencing Hearing set for May 6, 2019, be
                        May 14,
23 vacated and reset to May 15, 2019
                                2019 at
                                     at2:00
                                        2:00p.m.
                                             p.m.
   DATED
24 IT IS SOthis 19th day this
            ORDERED       of April,
                              _____ 2019.
                                      day of April, 2019.
25                                              ___________________________________
                                                UNITED STATES DISTRICT JUDGE
26
27
28


                                                  3
